Citation Nr: 0417704	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-22 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for residuals of a back injury has been 
received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
1958 to July 1958 in the United States Army Reserves.  

The veteran's claim for service connection for residuals of a 
back injury has been denied in RO decisions dated in August 
1960, August 1966, August 1981, April 1993, and, most 
recently, in January 1998.  The veteran did not appeal any of 
these denials.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO declined to reopen the veteran's petition to reopen 
the claim for service connection for residuals of a back 
disability on the basis that new and material evidence had 
not been presented.  The veteran filed a notice of 
disagreement (NOD) in July 2002.  The RO issued a statement 
of the case (SOC) in December 2002, and the veteran filed a 
substantive appeal in March 2003.  In April 2003, the RO 
issued a supplemental SOC (SSOC) addressing additional 
evidence submitted by the veteran.

In January 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for residuals of a 
back injury is set forth below.  The claim for service 
connection for residuals of a back injury on its merits is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for residuals of a back injury has been 
accomplished.

2.  Most recently, in a January 1998 decision, the RO 
declined to reopen the veteran's claim for service connection 
for residuals of a back injury.  Although notified of that 
decision in February 1998, the veteran did not initiate an 
appeal.

3.  New evidence added to the record since the January 1998 
RO decision, when considered by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for residuals of a back injury.


CONCLUSION OF LAW

1.  The RO's January 1998 denial of the petition to reopen 
the claim for residuals of a back injury is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2003).

2.  Evidence received since the RO's January 1998 denial is 
new and material; thus, the criteria for reopening veteran's 
claim for service connection for residuals of a back 
disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §3.156 (in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

While some duties to assist and notify the claimant are 
nonetheless owed this veteran, in view of the Board's 
favorable disposition of the petition to reopen the claim for 
service connection for residuals of a back disability, the 
Board finds that all notification and development action 
needed to fairly adjudicate the aforementioned claims, to the 
extend decided herein, has been accomplished.  

II.	Analysis of Petition to Reopen

As indicated above, the RO denied the veteran's claim for 
service connection for residuals of a back injury in 
decisions dated in August 1960, August 1966, August 1981, 
April 1993, and, most recently in a January 1998 decision 
(the disability was then characterized as a herniated disc 
status post laminectomy at T3).  Evidence of record at the 
time of the January 1998 denial consisted of the veteran's 
available service medical records, a June 1960 VA examination 
report, private treatment reports for back treatment dated 
from November 1959 to July 1960, and from  May 1979 to 
January 1993; a December 1997 VA outpatient treatment record 
from the VA Medical Center (VAMC) in Huntington, West 
Virginia, showing treatment for a limp and pain in the right 
hip and knee; and a December 1997 statement from the veteran.  
In the earlier denials, the RO determined that the evidence 
did not establish that a back disability was incurred or 
aggravated in service.  In the January 1998 decision, the RO 
noted that the 1997 VA treatment evidence submitted by the 
veteran was cumulative of evidence previously considered

The veteran was notified of the January 1998 decision in 
February 1998.  However, (as with respect to the earlier 
denials), the veteran did not initiate an appeal; hence, the 
January 1998 decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
The present claim was initiated in March 2001.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
the claim culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence submitted 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the veteran's claim was the 
RO's January 1998 RO denial of the veteran's petition to 
reopen his claim for service connection for a back condition.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the January 1998 
denial includes surgical reports and additional outpatient 
records from the private medical treatment in 1959-1960.  
These records include a medical statement noting that the 
veteran reported a car accident in 1958 and that for the two 
years prior to the surgery in July 1960 the veteran has 
noticed weakness in his legs when he is walking resulting in 
him falling down.  Additionally, the evidence includes 
statements dated in February 2001 from a family friend that 
had been living with the veteran's parents in 1958, from the 
veteran's girlfriend whom he was visiting in 1958 when he had 
the car accident, and from his wife.  These statements 
document that the veteran had a motor vehicle accident in 
February or March 1958 while on his way back to basic 
training at Fort Jackson in South Carolina, and that he had 
no problems with his back prior to the accident, but that his 
back problems increased progressively after the accident.  
 
Specifically, the 1960 treatment notation documenting the 
veteran's 1958 car accident as well as the credible lay 
statements addressing the circumstances of the veteran's 1958 
car accident establish an incident or injury during service.  
Additionally, the 1960 treatment notation's indication of a 
relationship between the onset of the veteran's back symptoms 
and the time of the car accident suggest the possibility of a 
causal nexus between the injury and his back disability.  
This evidence is "new" in that it was not previously before 
agency adjudicators, and is not cumulative or duplicative of 
other evidence of record since the veteran's car accident has 
not been previously established and no relationship to 
service has previously been provided.  The evidence is also 
material for purposes of reopening the claim.  

The record now includes evidence of an injury to the 
veteran's back during service, his 1958 car accident, and an 
opinion indicating a relationship between his treatment for a 
back disability in 1960 and his 1958 car accident in-service.  
At the time of the January 1998 RO decision, there was no 
such evidence of record.  While the 1960 medical report does 
not specifically relate the veteran's current disability to 
his car accident in service, the Board notes that, to 
constitute new and material evidence for the purposes of 
reopening a previously disallowed claim, the evidence need 
only, at a minimum, "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability," even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  Hence, the evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for residuals 
of a back injury are met.


ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of a back disability has been 
received, the appeal is granted to this extent.





REMAND

In light of the Board's decision reopening the claim for 
service connection for residuals of a back injury, the claim 
must be reviewed on a de novo basis.  However, to ensure that 
the veteran's procedural rights are protected insofar as him 
being given adequate notice of the criteria for a grant of 
service connection, and the opportunity to present argument 
and evidence on the underlying question of service 
connection, RO adjudication of the claim in the first 
instance, is indicated.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

The Board also finds that additional notification and 
development action on the underlying claim for service 
connection is warranted.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring VA to explain what evidence 
will be obtained by whom, as well as identify the evidence 
and information necessary to substantiate the veteran's 
claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(West 2002); see also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  Additionally, the RO's notice letter should request 
that the veteran submit all medical evidence pertinent to his 
claim that is in his possession.  After receiving the 
veteran's response, the RO should attempt to obtain any 
pertinent outstanding evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  
 
The Board also finds that medical examination and opinion is 
warranted.  The 1960 medical statement and the lay statements 
submitted in 2001 credibly establish that the veteran was 
involved in a motor vehicle accident in February or March 
1958 while returning on active duty for training in Fort 
Jackson, South Carolina.  More recently, the December 1997 VA 
treatment record noted the presence of a current back 
disability manifested by a limp and painful right leg and 
hip, and private treatment records note the veteran's ongoing 
problems with chronic lower extremity pain and weakness from 
1959 forward.  Also, in a May 1979 treatment notation, a 
private physician stated that the veteran's "neurological 
changes were due to a chronic injury that has received [sic] 
by spinal cord several years ago."  The Board notes that, as 
this evidence does not directly address whether there is a 
medical relationship between the veteran's present residuals 
of a back injury and the car accident during service, the 
medical evidence currently of record is not sufficient to 
decide this claim.  See 38 U.S.C.A. § 5103A.   

Accordingly on remand, the RO should arrange for the veteran 
to undergo VA orthopedic examination to obtain medical 
information needed to resolve the claim remaining on appeal.  
The veteran is advised that the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence that may be dispositive of the appeal.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
will result in a denial of the claim.  See 38 C.F.R. § 
3.655(b) (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility(ies) at which the examination is to take 
place.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically with regard to his claim for 
service connection for residuals of a 
back injury.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim.  
 
To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.  
 
The RO should also invite the veteran to 
submit all evidence pertinent to the 
claim that is in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the veteran that he has a full one-year 
period for response (although VA may 
decide the claim within the one-year 
period).  
 
2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  
 
3.  After all records and/or responses 
received have been associated with the 
claims file, or the period for the 
veteran's response has expired,  the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his back at 
an appropriate medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All necessary 
tests, studies and consultations deemed 
necessary should be accomplished (with 
all findings made available to the 
primary examiner prior to the completion 
of his report), and all clinical findings 
should be reported in detail.
 
Based on the examination and review of 
the record (to include any reports of X-
rays and/or other studies accomplished in 
connection with the examination), the 
examiner should identify all disabilities 
affecting the veteran's back.  With 
respect to each diagnosed disability, the 
examiner should opine whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is medically related to the 
veteran's active military service, to 
specifically include the veteran's 1958 
motor vehicle accident.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached (to 
include, as appropriate, citation to 
specific evidence of record), in a 
typewritten report.
 
4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.
 
5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  
 
6.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  
 
7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for residuals of back 
injury in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report to the scheduled 
examination, the RO should 
 
8.  Unless the claim is granted to the 
veteran's satisfaction, the RO should 
furnish to the veteran and his 
representative an appropriate SSOC (to 
include citation to all additional legal 
authority considered, along with clear 
reasons and bases for all determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  
 
The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).
 
This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



